DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Abe Shota et al. (JP 2016069409) or, in the alternative, under 35 U.S.C. 103 as obvious over Abe Shota et al. (JP 2016069409)
In regards to claim 1, Shota teaches grease composition comprising lubricant base oil having kinematic viscosity at 100ºC (Kv100) of from 1 to 14  mm2/s (cSt), viscosity index (VI) of 100 or more, and flow point (pour point) of 0ºC or less at 10 to 98% in the composition, an ethylene--olefin copolymer having ethylene content of from 30 to 85 mol %, Kv100 of from 20 to 5,000 cSt, molecular weight distribution (Mw/Mn) of 2.5 or less, and thickener of from 1 to 30% so that the Kv100 of the composition is from 1 to 500 cSt and VI of 120 or more [abstract, 0008].  The copolymer has Mw of from 500 to 50,000 [0010].  
The base oil can have VI of 120 or more and a pour point of -30ºC or lower and includes mineral or synthetic oil [0015 – 0017].  The copolymer is a random copolymer [0038].  The copolymer is prepared using the organoaluminum oxy-bridged metallocene catalyst of the claim [0050 – 0059]. Since the Kv100 of the copolymer is from 20 to 5,000 cSt, it appears that the copolymer is a liquid copolymer which anticipates and/or at least obviates the claim.
In regards to claim 2, Shota teach the composition having the cyclopentadienyl group with 3 to 20 carbon atoms or preferably 6 to 10 carbon atoms [0059].
In regards to claims 3 – 6, Shota teaches the composition having the claimed limitations [0055, 0056].
In regards to claims 7 – 9, Shota teaches the grease having the claimed limitation [0088, 0102 – 0106].
In regards to claim 10, Shota teaches the Kv40 of the blend of copolymer and base oil [0011].
In regards to claims 11 – 15, Shota teaches the grease having the claimed limitation and thus when the liquid random copolymer is prepared and mixed in the oil in the recited amounts the method of preparing the grease is intrinsically provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771